The Workers' Compensation Act is required to be construed liberally to effectuate its purpose to provide compensation for injured workers.  Its benefits should not be denied by a technical, narrow or strict construction.  Stevenson v. City ofDurham, 281 N.C. 300, 188 S.E.2d 281 (1972); Holloman v. City ofRaleigh, 273 N.C. 240, 159 S.E.2d 874 (1968).
In Hoffman v. Ryder Truck Lines, Inc., 306 N.C. 502,293 S.E.2d 807 (1982), the Supreme Court stated, ". . . in close cases the benefit of the doubt concerning [compensation] should be given to the employee in accordance with the established policy of liberal construction and application of the Workers' Compensation Act."
In the present case, plaintiff's doctor testified that in his opinion to a reasonable degree of medical certainty "the alteration in plaintiff's gait due to the left knee injury did cause the injury to plaintiff's right knee."  This opinion stated by Dr. Mason gives this panel, by the greater weight of the evidence, reasonable ground to find plaintiff's claim compensable. However, the majority did not find plaintiff's claim compensable; therefore, I must respectfully DISSENT.
                                  S/ ____________________________ COY M. VANCE COMMISSIONER
CMV/cnp/mj 9/19/95